JUDGMENT ORDER

MUSGRAVE, Senior Judge.
In accordance with the Settlement Agreement between the parties in this action.
*1261IT IS HEREBY ORDERED that U.S. Customs and Border Protection shall reli-quidate the entries identified in Schedule A attached hereto on the basis of the appraised values less 17%, and shall promptly refund to Plaintiff the excess duties with interest as provided by law; and it is further
ORDERED that each party shall bear its own costs and expenses; and it is further
ORDERED that this action is dismissed as settled.

Schedule A

Port: Jackman, Maine

Court Protest Entry Entry


Number Number Number Date

93-06-00314 0101-93-100032 551-1971171-5 10/06/92
551-1971189-7 10/07/92
06/09/93 551-1971202-8 10/09/92
551-1972039-3 10/13/92
551-1970663-2 08/31/92
551-1970754-9 09/03/92
551-1971031-1 09/14/92
551-1970839-8 09/18/92
551-1971064-2 09/21/92
551-1970845-5 09/18/92
551-1971081-6 09/18/92
551-1971090-7 09/21/92
551-1971114-5 09/24/92
551-1970958-6 09/28/92
551-1971124-4 09/28/92
551-1971128-5 09/29/92
551-1971134-3 09/30/92
551-1971154-1 09/24/92
551-1970969-3 09/27/92
551-1970655-8 08/28/92